Title: From Benjamin Franklin to Jean-François Joly de Fleury de La Valette, [9] July 1781
From: Franklin, Benjamin
To: Joly de Fleury de La Valette, Jean-François


Passy ce [9] Juillet 1781.
J’ai remis il y a quelques tems, Monsieur, à Mr. Le Comte. de Vergennes, l’etat des fonds dont j’avais besoin pour le Service des Etats unis de l’Amérique Septentrionale, dans le cours de cette année, montant à cinq millions. Mr. Grand a présenté de Son coté à ce Ministre celui de Ses avances et des Payemens qu’il a à faire dans ce mois, pour acquiter mes engagemens, d’après les quels je vous demande la grace de vouloir bien ordonner qu’il lui Soit payé un million Sur Son reçu, et de me faire Savoir Si je puis compter Sur les fonds nécessaires pour l’acquit de mes engagemens Successifs Sur les reçus, qui Seront ensuite échangés contre des Promesses pareilles à celles qu’il a délivrées jusques ici aux affaires étrangeres?

J’ai l’honneur d’etre avec respect, Monsieur, votre très humble et très obéissant Serviteur
Signé Benjn. FRANKLIN
Copie de la lettre de Mr. franklin à Mr. de fleury.1781. Juillet 9.
